The Honorable Mike Ross State Senator P.O. Box 374 Prescott, Arkansas 71857
Dear Senator Ross:
This is in response to your request for an opinion on whether legalizing nonprofit bingo can be accomplished through legislation or whether an amendment to the Arkansas Constitution will be required.
As you have noted, the Chancery Court of Pulaski County, (Sixth Division) recently held that the operation of several commercial bingo operations in Pulaski County constituted a lottery and therefore violated the Arkansas Constitution. See State exrel. Bryant v. Razorback Room Inc., No. 91-7596 (Pulaski County Chancery, 6th Div.). This case is currently on appeal to the Arkansas Supreme Court.
In addition, similar litigation has very recently been filed in Washington County. See State ex rel. Masterson, E-93-109 (Washington County Chancery). Hopefully, the issue you raise will be put to rest by the Arkansas Supreme Court through resolution of this litigation. The court's ruling on the matter will be final and binding.
In the absence of a clear ruling on the precise question, however, it appears that the only way to ensure the legality of nonprofit bingo in the state is by the passage of a constitutional amendment. See generally, State v. Bass,224 Ark. 976, 277 S.W.2d 479 (1955). It is my understanding that the General Assembly is currently studying the possibility of proposing a constitutional amendment at the 1994 general election.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh